Case 2:18-cr-20008-SFC-APP ECF No. 300 filed 08/10/20                  PageID.1650       Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


 United States,

        Plaintiff,

 v.                                    Criminal Case No. 18-20008

 Zongli Chang, M.D.,                   Honorable Sean F. Cox

        Defendant.

 _________________________________/

                MEMORANDUM OPINION REGARDING
  GOVERNMENT’S MOTION TO AMEND STIPULATED AMENDED PRELIMINARY
  ORDER OF FORFEITURE TO INCLUDE CERTAIN SUBSTITUTE PROPERTY OF
                        DEFENDANT CHANG

        On April 15, 2020, the Government filed a Motion to Amend Stipulated Amended

 Preliminary Order of Forfeiture to Include Certain Substitute Property of Defendant Zongli

 Chang. (ECF No. 279).

        Chang, who is represented by appointed counsel for purposes of this motion, filed a

 response to the motion on July 15, 2020. (ECF No. 291). In it, “Dr. Chang, through counsel,

 agrees that the Stipulated Amended Preliminary Order of Forfeiture contains a provision for

 substitute assets, and the substitute assets are accurately identified in the government’s motion.”

 (Id. at 1). Defendant Chang further “agrees that the calculations contained in the government’s

 motion are accurate.” (Id.).

        Defendant Chang notes, however, that he filed an appeal of right to the United States of

 Court of Appeals for the Sixth Circuit (Case No. 19-1478). In that appeal, Chang challenges the


                                                  1
Case 2:18-cr-20008-SFC-APP ECF No. 300 filed 08/10/20                    PageID.1651       Page 2 of 3



 judgment of this Court in this Criminal Case. Chang believes it is “premature” for this Court to

 rule on this motion until after the Sixth Circuit has issued a final order disposing of his appeal.

        In its reply brief, the Government notes that Chang’s request for the Court to take the

 Government’s motion under advisement until the Sixth Circuit issues a final order disposing of

 his appeal in this case is “effectively a request to stay forfeiture pending appeal.” (ECF No. 293

 at 1). The Government asserts that this Court should not stay forfeiture pending appeal. Among

 other things, the Government argues that “[b]ecause (1) Chang has not demonstrated a likelihood

 of success on appeal and (2) the forfeited property is money (therefore if Chang’s appeal is

 successful, the Government can simply write him a check), his request to stay forfeiture pending

 appeal should be denied.” (Id. at 3). The Court agrees.

        Defendant Chang does not have a likelihood of success on appeal. Notably, the Sixth

 Circuit has granted the Government’s motion to dismiss Chang’s appeal in an order issued on

 April 23, 2020. The Sixth Circuit further denied Chang’s request to have counsel appointed for

 him for purposes of filing a petition for rehearing en banc. While the Sixth Circuit has extended

 the time for Chang to file a pro se petition for rehearing en banc, it is highly unlikely that such a

 motion would be granted. Thus, Chang does not have a likelihood of success on appeal and this

 Court concludes that a stay is not warranted.

        Given that Chang agrees that “the substitute assets are accurately identified in the

 government’s motion” and “that the calculations contained in the government’s motion are

 accurate,” and the Court having denied Chang’s request for a stay, the Court shall grant the

 Government’s motion and issue the requested order.




                                                   2
Case 2:18-cr-20008-SFC-APP ECF No. 300 filed 08/10/20      PageID.1652   Page 3 of 3



       IT IS SO ORDERED.
                                    s/Sean F. Cox
                                    Sean F. Cox
                                    United States District Judge

 Dated: August 10, 2020




                                       3
